United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1395
Issued: December 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant timely appealed the March 20, 2008 merit decision of the
Office of Workers’ Compensation Programs denying a schedule award for employment-related
hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the schedule award.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On September 19, 2007 appellant, then a 51-year-old sheet metal mechanic leader, filed
an occupational disease claim alleging that he sustained hearing loss due to factors of his
employment. He submitted information pertaining to his employment history as well as copies
of his health record from the employing establishment, which contained audiograms from 1989

to 2007. Appellant was noted to be enrolled in the Hearing Conservation Program and exposed
to noise from rivet guns and high speed grinders. An August 24, 2007 audiological evaluation at
the Brooke Army Medical Center revealed that he had bilateral sensorineural hearing loss.
On January 29, 2008 the Office scheduled appellant for an audiologic and otologic
evaluation with Dr. Paul W. Loeffler, Board-certified in otolaryngology. An audiogram was
completed on February 19, 2008, which reflected testing at frequency levels including those of
500, 1,000, 2,000 and 3,000 cycles per second (cps) and revealed decibel losses on the left of
25, 20, 25 and 30, respectively and on the right of 25, 25, 25 and 25. Dr. Loeffler diagnosed
tinnitus with bilateral neurosensory hearing loss. He opined that the hearing loss was due to
appellant’s exposure to high noise levels encountered in his federal employment. Dr. Loeffler
advised that appellant was to have annual audiograms and should wear hearing protection all the
time both at home and at work.
On March 6, 2008 an Office medical adviser reviewed the February 19, 2008 audiogram
results and used them to calculate appellant’s impairment rating finding that he had a
zero percent impairment and therefore did not have a ratable hearing loss. The Office medical
adviser additionally did not recommend hearing aids.
By decision dated March 20, 2008, the Office accepted appellant’s claim for binaural
noise-induced hearing loss but found that appellant was not entitled to a schedule award. It
found that the February 19, 2008 audiogram provided by Dr. Loeffler and verified by the Office
medical adviser did not result in a ratable hearing loss in either ear. The Office also denied
additional medical benefits as the medical evidence did not support that appellant would benefit
from hearing aids at the present.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulation have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as
the appropriate standard for evaluating schedule losses.2 Effective February 1, 2001, schedule
awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).3

1

The Act provides that for complete, or 100 percent loss of hearing in one ear, an employee shall receive
52 weeks compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks
compensation. 5 U.S.C. § 8107(c)(13) (2000).
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.7
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.8
ANALYSIS
The Office medical adviser applied the Office’s standard procedures, detailed above, to
the February 19, 2008 audiogram performed on Dr. Loeffler’s behalf. Testing for the left ear at
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 25, 20, 25 and 30,
respectively. These decibel losses were totaled at 100 and divided by 4 to obtain the average
hearing loss per cycle of 25. The average of 25 was then reduced by the 25 decibel fence (the
first 25 decibels are discounted as discussed above) to equal 0 decibels for the left ear. The
0 was multiplied by the 1.5 resulting in a 0 percent loss for the left ear. Testing for the right ear
at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 25, 25, 25 and
25, respectively. These decibel losses were totaled at 100 and divided by 4 to obtain the average
hearing loss per cycle of 25. The average of 25 was then reduced by the 25 decibel fence to
equal 0 decibels for the right ear. The 0 was multiplied by 1.5 resulting in a 0 percent loss for
the right ear. The Office medical adviser properly found that appellant did not have a ratable
hearing loss in either ear under the A.M.A., Guides. The Board finds that the Office medical
adviser applied the proper standards to the February 19, 2008 audiogram. The result is a
nonratable hearing loss.
The medical evidence of record further supports that appellant is not entitled to any
additional medical benefits at this time. The Office’s procedure manual provides that hearing
aids will be authorized when hearing loss has resulted from an accepted injury or disease if the
attending physician so recommends.9
In his February 19, 2008 report, Dr. Loeffler
4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(2)
(October 1995).

3

recommended that appellant have annual audiograms. He did not recommend hearing aids. The
Office medical adviser also did not recommend hearing aids. Thus, the Board finds that the
Office properly declined to authorize hearing aids. On appeal, appellant argued that his hearing
loss will probably worsen in the future. The Board has long recognized that, if a claimant’s
employment-related hearing loss worsens in the future, he may apply for an additional schedule
award for any increased permanent impairment.10
CONCLUSION
The Board finds that appellant has not established a ratable loss of hearing such that he is
entitled to a schedule award. Furthermore, the medical record supports appellant is not entitled
to any additional medical benefits at this time.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Paul Fierstein, 51 ECAB 381 (2000); Paul R. Reedy, 45 ECAB 488 (1994).

4

